DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
Claims 1-19 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, drawn to monocyte that expresses at least one protein selected from the group consisting of CD16, CD163, CD4 and a combination of thereof, in the reply filed on 20 May 2022 is acknowledged.
Claims 4-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 May 2022.
Claims 1-3 are under consideration in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and/or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
In the first line of the instant specification (see specification amendment of 20 March 2019) and in the Application Data Sheet (filed 20 March 2019), Applicant indicates that International Patent Applicant No. PCT/US17/52399 was filed on September 20, 2018.  However, after reviewing the document, the international patent application was actually filed on 20 September 2017.  
Appropriate correction is required in the instant application to update the application data sheet and the first line of the specification to reflect that International Patent Applicant No. PCT/US17/52399 was filed on 20 September 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
1.	The disclosure is objected to because of the following informalities: 
1a.	The Brief Description of the Drawings does not refer to Figure 5C.  Please note that this issue could be overcome by amending page 5, lines 26-27 to state, for example, “Figure 5C depicts the treatment of Monomac-1 cells after 3 days of PMA and LPS treatment followed by 4 days of DEX and MCSF treatment”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2a.	Claim 2 is rejected as being indefinite because the claim recites a monocyte and that “the monocyte is cultured in the presence of at least one of phorbol-12-myristate-13-acetate (PMA), lipopolysaccharide (LPS), macrophage colony-stimulating factor (MCSF), dexamethasone (DEX), TNFα and IFNγ”.  Claim 2 recites both a product and a method step of using the product (i.e., “cultured in the presence of….”).  The phrase “the monocyte is cultured in the presence of at least one of phorbol-12-myristate-13-acetate (PMA), lipopolysaccharide (LPS), macrophage colony-stimulating factor (MCSF), dexamethasone (DEX), TNFα and IFNγ” is not directed to the monocyte itself, but rather, the performance of a culturing step.  Therefore, one of ordinary skill in the art would not be reasonably apprised on the scope of the invention.  See MPEP 2173.05(p)(II).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature or natural phenomenon) without significantly more. 
	Claim 1 is directed to a monocyte, wherein the monocyte expresses at least one protein selected from the group consisting of CD16, CD163, CD4 and a combination thereof.  Claim 2 recites the monocyte of claim 1, wherein the monocyte is cultured in the presence of at least one of phorbol-12-myristate-13-acetate (PMA), lipopolysaccharide (LPS), macrophage colony-stimulating factor (MCSF), dexamethasone (DEX), TNFα and IFNγ.  
	The claims recite a monocyte and thus, are directed to a composition of matter, which is one of the statutory categories of invention (see MPEP §2106, subsection III, step 1 of the subject matter eligibility test in the 2019 Revised Patent Subject Matter Eligibility Guidance).  The claims also set forth a judicial exception (see MPEP §2106, subsection III, 2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the claims recite a monocyte cell that expresses at least one protein selected from the group consisting of CD16, CD163, CD4 and a combination thereof, which is natural phenomenon (i.e., product of nature).  For example, Tippett et al. (PLoS ONE 6(5): e19968, 2011) teach the isolation of monocytes from whole blood, wherein the monocytes express CD14, CD16, and CD163 proteins (see page 4, columns 1-2, “results”; Figures 1B, 1C, 2A, 2B).  Jardine et al. (Front Immunol 4: 495, 2013) disclose monocytes from blood samples that express CD16 and CD4 (Figure 1C; page 3, column 1).  Fischer-Smith et al. (AIDS Res Human Retroviruses 24(3): 417-421, 2008; cited on the IDS of 29 January 2020) teach monocytes isolated from whole blood samples that express CD16 and CD163 (page 418; Figure 1). Based upon the limited disclosure in the specification, there is no indication that a monocyte that expresses at least one protein selected from the group consisting of CD16, CD163, CD4 and a combination thereof of the instant claims has any characteristics (structural, functional, or otherwise) that is different from a naturally occurring monocyte.  Thus, the claims are directed to product claims that recite a monocyte cell that expresses at least one protein selected from the group consisting of CD16, CD163, CD4 and a combination thereof that are natural products that are not markedly different in structure or function from a naturally occurring monocyte (expressing at least one protein selected from the group consisting of CD16, CD163, CD4 and a combination thereof).  The claims also do not recite any additional elements that integrate the judicial exception into a practical application (revised step 2A: Prong Two: No).
Furthermore, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  Although instant claim 2 recites that the monocyte is cultured in the presence of at least one of phorbol-12-myristate-13-acetate (PMA), lipopolysaccharide (LPS), macrophage colony-stimulating factor (MCSF), dexamethasone (DEX), TNFα and IFNγ, there is no indication from the instant specification that the claimed monocyte that expresses at least one of CD16, CD1163, CD4, and a combination thereof, is markedly different in structure or function from a naturally occurring monocyte that expresses at least one protein selected from CD16, CD1163, CD4, and a combination thereof.  As there are no different characteristics between the claimed nature-based product and its natural counterpart, the claimed monocyte that expresses at least one protein selected from the group consisting of CD16, CD163, CD4 and a combination thereof does not have any markedly different characteristics and the claims as a whole do not amount to significantly more than each “product of nature” by itself (step 2B: No).  
Therefore, the instant claims as a whole does not amount to significantly more than the exceptions themselves and do not qualify as eligible subject matter under 35 U.S.C. §101. See also Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tippett et al. (PLoS ONE 6(5): e19968, 2011). 
Tippett et al. teach the isolation of monocytes from whole blood that express CD14, CD16, and CD163 proteins, meeting the limitations of instant claim 1 (see page 4, columns 1-2, “results”; Figures 1B, 1C, 2A, 2B).  Tippett et al. also disclose that monocytes are cultured in LPS and/or M-CSF (page 4, column 1, first paragraph; page 4, column 2, last paragraph through page 5, top of column 1; page 5, column 1, 2nd full paragraph; Table 1; Figure 2).


5.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genois et al. (J Leukoc Biol 68: 854-864, 2000).
	Genois et al. teach that Mono Mac 1 cells are monocytes derived from the Mono Mac parental cell line, which was established from the peripheral blood of a patient diagnosed with an acute peripheral monoblastic leukemia (page 855, column 1, last paragraph).  Genois et al. disclose that Mono Mac 1 cells express CD4 protein (page 856, column 2, 1st full paragraph; Figure 1). Genois et al. teach culturing Mono Mac 1 cells in PMA or LPS (page 855, column 1, last paragraph; page 856, top of column 2).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,273,538 (cited on the IDS of 29 January 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a monocyte that expresses CD16 and CD163 proteins.
	Claim 1 of the instant application is directed to a monocyte, wherein the monocyte expresses at least one protein selected from the group consisting o CD16, CD163, CD4 and a combination thereof.  Claim 2 recites the monocyte of claim 1, wherein the monocyte is cultured in the presence of at least one of phorbol-12-myristate-13-acetate (PMA), lipopolysaccharide (LPS), macrophage colony-stimulating factor (MCSF), dexamethasone (DEX), TNFα and IFNγ.  
	Meanwhile, the method claims of the ‘538 patent recite obtaining a first blood, serum, or plasma sample from a subject and determining from the sample a fraction of CD163+/CD16+ monocytes in a population of peripheral blood mononuclear cells, an HIV-1 viral load, and a CD4+ T cell count (see claims 1-6, steps (a)-(b), for example).
	Thus, the method claims of the ‘538 patent recite a method step(s) utilizing the monocyte of the instant claims (i.e., a monocyte that expresses at one protein selected from CD16, CD163, CD4 and a combination thereof).  Therefore, the ‘538 patent claims anticipate claims 1-2 of the instant application. 
Conclusion
	No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hudig et al. Cytometry Part B 86B: 121-134, 2014 (review of monocyte cells and expressed markers)

Lambert et al. Cytometry Part B 92B: 180-188, 2017 (published online 12 December 2015) (review of monocyte cells and expressed markers)

Steube et al. Leukemia Res 21(4): 327-335, 1997 (review of mono mac 1 cell line)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
19 August 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647